IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
MCCLINCY BROTHERS FLOOR
COVERING, INC., a Washington                  No. 73066-5-1 (consolidated with
corporation d/b/a McClincy's,                 No. 73861-5-1)

                   Appellant,                 DIVISION ONE

                                              UNPUBLISHED OPINION

COLLIN CARPENTER and TRISH
CARPENTER, husband and wife, the
Carpenter marital community; and
RANDALL V. BROOKS,

                   Respondents.


COLLIN CARPENTER and TRISH
CARPENTER, husband and wife, the
Carpenter marital community,

                    Respondents,

             V.

TIMOTHY MCCLINCY, a single man,
and CROWN MOVING CO., INC., a
Washington corporation,
                                              FILED: April 3, 2017
                   Appellants.


      TRICKEY,A.C.J. — McClincy Brothers Floor Covering, Inc.(McClincy's)sued

its former clients, Trish and Collin Carpenter, and its former employee, Randy

Brooks, alleging that they had breached their contracts with McClincy's, were

unjustly enriched, and conspired to defraud McClincy's.

      The Carpenters counter-sued, alleging breach of contract, conversion, and

violation of the Consumer Protection Act (CPA), chapter 19.86 RCW. The

Carpenters prevailed on all claims. The trial court awarded the Carpenters
No. 73066-5-1 and consolidated No. 73861-5-1 /2

damages, prejudgment interest, and attorney fees.

       On appeal, McClincy's raises numerous challenges to the judgment against

it, including that the trial court should not have awarded prejudgment interest for

the conversion claim. Because those damages were an estimate, we agree. But

we reject the rest of its arguments.

       Brooks also counter-sued, contending, among other claims, that McClincy's

had failed to pay him overtime. Brooks prevailed. McClincy's challenges the trial

court's grant of partial summary judgment to Brooks, its method for calculating

overtime pay, and its award of attorney fees. We find no error.

       Accordingly, we affirm the trial court in all respects, except for the award of

prejudgment interest for the Carpenters' conversion damages.

                                         FACTS1

       In May 2011, the Carpenters discovered a water leak in their home. The

damage was extensive, requiring repairs to the entry, hallway, powder bathroom,

full bathroom, kitchen, and recreation room. The Carpenters reported the leak and

damage to their homeowner's insurer, Encompass Insurance Company

(Encompass).

       The Carpenters hired McClincy's to repair the water leak and damage

caused by it. The Carpenters and McClincy's signed a contract on May 4, 2011.

The contract provided that McClincy's would complete the repair work in two



1 A majority of the facts rely on the trial court's unchallenged findings of facts.
Unchallenged findings of fact are verities on appeal. Cowiche Canyon Conservancy v.
Bosley, 118 Wash. 2d 801,808, 828 P.2d 549(1992). McClincy's assigns error to several of
the trial court's findings but, with a few exceptions, did not support those assignments with
argument. Those assignments are waived. Cowiche, 118 Wash. 2d at 809.
                                             2
No. 73066-5-1 and consolidated No. 73861-5-1/ 3

phases. In phase one, McClincy's would dry out the damaged areas. In phase

two, McClincy's would reconstruct the damaged areas. The Carpenters agreed

that McClincy's would bill Encompass directly, but that they would be responsible

for paying McClincy's if Encompass did not.

       A separate contract detailing the scope of work required in phase two

estimated that it would cost $169,333.15.         It required an initial deposit of

$110,066.55, an additional $42,333.29 once McClincy's began installing the

cabinets, and $16,933.31 "upon substantial completion of the job."2

       The original contract also provided that the Carpenters would pay

reasonable attorney fees incurred by McClincy's in any collection action. It allowed

McClincy's to recover liquidated damages in the event that the Carpenters

breached the main contract, and also allowed McClincy's to put a mechanic's lien

against the Carpenters' real property "in the event of default."3

       McClincy's completed phase one with no problems. McClincy's assigned

Brooks to be the project manager overseeing phase two. Through Brooks,

McClincy's negotiated directly with Encompass on the Carpenters' behalf. Brooks

described McClincy's as the Carpenters'"advocate' with Encompass.4

       Following a recommendation by Brooks,the Carpenters moved the majority

of their household furnishings into storage at Crown Moving and Storage

Company. In July 2011, the Carpenters moved to an apartment with rented

furniture for phase two, because their house would not have a working kitchen and



2 Def.'s Ex. 102.
3 Def.'s 101 at 2(capitalization omitted).
4 Clerk's Papers(CP)at 2251.

                                             3
No. 73066-5-1 and consolidated No. 73861-5-1/4

it was inconvenient to have them in the house during repairs.

       During phase two, the project began experiencing delays. McClincy's had

to reorder the cabinets from the manufacturer several times. There were issues

with the tiles ordered for the downstairs bathroom and kitchen backsplash.

McClincy's determined that it needed to do additional electrical work before it could

install the cabinets. Encompass agreed to pay for the additional work associated

with the water damage repairs.

      Around the same time, the Carpenters separately negotiated with

McClincy's to remodel part of their home's interior, completely unrelated to the

water damage. The Carpenters also explored hiring McClincy's to construct an

outdoor, covered patio.     Brooks submitted a bid for the patio on behalf of

McClincy's. The Carpenters rejected it as too expensive. They proceeded with

the work on the patio, acting as their own general contractor and hiring

subcontractors to help.

      In August 2012, McClincy's met with the Carpenters to settle accounts for

the non-water damage interior work McClincy's had completed. Soon after,

McClincy's and the Carpenters disagreed over whether the Carpenters needed to

pay McClincy's for work it had not yet completed. Specifically, they disputed

whether the Carpenters needed to endorse a check they were going to receive

from Encompass. McClincy's refused to finish the remaining work until the

Carpenters paid it.

       Concerned that he would lose leverage if he paid McClincy's before it

completed the work, Collin Carpenter contacted Encompass and asked it to stop


                                         4
No. 73066-5-1 and consolidated No. 73861-5-1/ 5

payment on the check. Around the same time, McClincy's falsely reported to

Encompass that it had fired Brooks because "Brooks and the Carpenters were

defrauding Encompass."5 In fact, McClincy's did not fire Brooks; he resigned.

Encompass stopped all payments for the water damage repairs.

       In September 2012, McClincy's secretly removed the Carpenters'

furnishings from storage. McClincy's sent the Carpenters a notice of default in

October, but did not tell them that it had removed the furnishings.

       After receiving the notice of default, the Carpenters hired a construction

consultant. He recommended that the Carpenters hire a different construction

company to finish the water damage repairs. The Carpenters retained that

company, which finished the repairs.

       In January 2013, the Carpenters first learned that McClincy's had removed

their furnishings from storage. McClincy's refused to release the furniture or

disclose its location to them.

       McClincy's sued the Carpenters for breach of contract, unjust enrichment,

aiding and abetting breach of fiduciary duty, and conspiracy to defraud. The

Carpenters filed counterclaims against McClincy's and Tim McClincy,6 the owner

of McClincy's, individually, including breach of contract, conversion, and trespass

to personal property. Later, the Carpenters amended their complaint to include

claims for violations of the CPA.

       In February 2013, the trial court issued a preliminary injunction, restraining



5CP at 2255.
6 To avoid confusion, we refer to Tim McClincy as Tim when describing action he took as
an individual.
                                          5
No. 73066-5-1 and consolidated No. 73861-5-1/6

McClincy's from disposing of the Carpenters' furnishings in any way and ordering

it to permit inspection of the furnishings.   McClincy's eventually allowed the

inspection in May 2013. In November 2013, McClincy's admitted that it had moved

the furnishings again after the inspection.      McClincy's finally returned the

Carpenters' property on December 18, 2013.

      In March 2014, McClincy's amended its complaint to add claims against

Brooks. Brooks had worked for McClincy's from February 2008 until he resigned

in August 2012.     He asserted several wage-related counterclaims against

McClincy's, including that McClincy's had withheld his overtime pay.

      In June 2014, the court granted the Carpenters' partial summary judgment

motions on McClincy's fraudulent concealment, aiding and abetting, and civil

conspiracy claims. It also granted the Carpenters' motion for summary judgment

on one of McClincy's unjust enrichment claims. It granted Brooks' claim for

summary judgment on McClincy's breach of contract claim.

      The case proceeded to a bench trial. At the Carpenters' request, the trial

court dismissed McClincy's other unjust enrichment claim after McClincy's rested.

It also dismissed McClincy's breach of contract claims against the Carpenters.

      The trial court found that McClincy's had breached its contract with the

Carpenters, converted the Carpenters' property, trespassed on their property, and

violated the CPA. The trial court awarded judgment against McClincy's and Tim

McClincy, individually, and jointly and severally. It awarded the Carpenters treble

damages for the CPA violations and prejudgment interest on their other claims. It

also found that McClincy's had failed to compensate Brooks for working overtime.


                                        6
No. 73066-5-1 and consolidated No. 73861-5-1 /7

       The trial court awarded attorney fees to both Brooks and the Carpenters.

McClincy's appeals.7

                                     ANALYSIS

                     Summary Judgment — Unjust Enrichment

       McClincy's argues that the trial court erred by granting the Carpenters'

motion for summary judgment on its unjust enrichment claim related to work done

on the patio because McClincy's did not add that claim until after the Carpenters

filed their motion for summary judgment. Because the Carpenters' motion made it

clear that they were seeking summary judgment on all claims related to the work

on the patio, we disagree.

       Summary judgment is appropriate if there are no material issues offact and

the moving party is entitled to judgment as a matter of law. CR 56(c). "[The

moving party bears the initial burden of showing the absence of an issue of material

fact." Young v. Key Pharm., Inc., 112 Wash. 2d 216, 225, 770 P.2d 182(1989). The

moving party's motion must "clearly state" which issues it believes "are susceptible

to resolution by summary judgment." White v. Kent Med. Ctr., Inc., P.S., 61 Wn.

App. 163, 169, 810 P.2d 4(1991).

       If the moving party meets its initial burden,the burden shifts to the party that

will bear the burden of proof at trial. Young, 112 Wash. 2d at 225. If the responding

party fails to meet its burden to "establish the existence of an element essential to


7Tim did not appeal in his individual capacity. He moved to join McClincy's appeal. The
Carpenters and Brooks initially opposed the joinder, but withdrew that objection at oral
argument. At oral argument, Brooks and the Carpenters withdrew their opposition to Tim's
motion. Wash. Court of Appeals oral argument, McClincv Bros. Floor Covering v.
Carpenters, No. 73066-5-1 (Sept. 26, 2016), at 33 min., 34 sec. to 33 min., 45 sec. We
grant the motion under RAP 5.3(i).
                                           7
No. 73066-5-1 and consolidated No. 73861-5-1/ 8

that party's case,'. . . the trial court should grant the motion." Young, 112 Wash. 2d

at 225(quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L.

Ed. 2d 265 (1986)). The moving party cannot raise new issues in its rebuttal

materials because the nonmoving party would have no opportunity to respond.

White, 61 Wash. App. at 168.

         In Admasu v. Port of Seattle, the defendant moved for summary judgment

on all of the plaintiffs' claims, but addressed only those related to noise damage.

185 Wash. App. 23, 40, 340 P.3d 873 (2014). It "did not even make a passing

mention" of the plaintiffs' other claims. Admasu, 185 Wash. App. at 40. The trial

court granted the motion, dismissing all of the plaintiffs' claims. Admasu, 185 Wn.

App. at 29,41. The Court of Appeals reversed, holding that the defendant's motion

did not put the plaintiffs "on notice that they needed to address" the merits of their

other claims. Admasu, 185 Wash. App. at 41.

         Here, the Carpenters moved for partial summary judgment on McClincy's

claims "for damages arising out of the alleged unwritten, unsigned agreement with

the Carpenters."8 In its amended complaint, McClincy's asserted claims for breach

of contract, aiding and abetting breach of fiduciary duty, conspiracy to defraud, and

unjust enrichment. The Carpenters had already moved successfully on the

fiduciary duty and fraud claims. In this partial summary judgment motion, the

Carpenters explained that McClincy's had been unwilling to identify the exact basis

of those claims, and had referred them back to the factual allegations in the

complaint.



8   CP at 1299.
                                          8
No. 73066-5-1 and consolidated No. 73861-5-1/ 9

       At the time the Carpenters filed their motion, they understood McClincy's to

be asserting a "new claim for breach of an 'unwritten, unsigned agreement'. . .

apparently based on a written estimate prepared for McClincy's by Randy Brooks

for exterior work that McClincy's was bidding for that was rejected by the

Carpenters."9 The Carpenters explained that McClincy's was now claiming it was

entitled to the profit it should have received from building the addition.

       McClincy's did not file any response to the motion. Instead, it moved to

amend its complaint again to add more facts to its allegations and a new cause of

action for unjust enrichment, both related to the work on the Carpenters' patio. As

the factual basis for this cause of action, McClincy's asserted that "Carpenter and

Brooks entered into an agreement for the construction of the extra addition," and

that McClincy's was entitled to lost profits from the project. The trial court granted

the Carpenters' motion and dismissed the claim for unjust enrichment, as stated in

McClincy's second amended complaint.19

       Both the Carpenters' motion for summary judgment and McClincy's new

cause of action arose from the alleged agreement that McClincy's would work on

the Carpenters' addition. McClincy's claimed damages, in both the deposition and

the second amended complaint, were its lost profits. Although the Carpenters'

motion described it as a breach of contract claim and McClincy's later described it

as an unjust enrichment claim, the Carpenters put McClincy's on notice that they

were seeking summary judgment on this claim. And,the Carpenters satisfied their


9 Their basis for this understanding was McClincy's CR 30(b)(6) deposition testimony, in
which Tim alleged this agreement existed.
10 The court granted, in part, McClincy's motion to amend the complaint before it granted
the Carpenters' motion for partial summary judgment.
                                           9
No. 73066-5-1 and consolidated No. 73861-5-1/ 10

initial burden of showing that there was no evidence to support the claim, as they

understood it.11 The burden then shifted to McClincy's to show that there were

issues of material fact precluding summary judgment.

       McClincy's did not carry this burden. It did not file anything to address the

merits of the Carpenters' motion. Amending a complaint to add a claim that is

already the subject of a motion for summary judgment is not a sufficient response.

Therefore, McClincy's did not meet its burden to show that there was evidence to

support its claims related to the unwritten agreement to work on the Carpenters'

patio. The trial court did not err in granting summary judgment on the claim as

stated in the second amended complaint.

       McClincy's argues that the trial court should not have granted the

Carpenters' motion because the claim "did not even exist at the time" that the

Carpenters' filed their motion for summary judgment.12 But the claim, though not

articulated clearly, did exist. McClincy's included facts related to this claim in its

amended complaint; the first and second causes of action in that version of the

complaint incorporated those facts.

                         CR 41(b)(3) — Unjust Enrichment

       McClincy's argues that the trial court erred by dismissing its claim for unjust

enrichment for the interior remodeling work it completed that was unrelated to the

water damage. Specifically, McClincy's argues that the court erred in determining

that the Carpenters had established the affirmative defense of accord and



11 The Carpenters' motion showed that McClincy's had no evidence that the Carpenters
and Brooks had ever formed an agreement.
12 Br. of Appellant at 26.

                                         10
No. 73066-5-1 and consolidated No. 73861-5-1/ 11

satisfaction as a matter of law. We disagree with McClincy's. The trial court

weighed the evidence and found that McClincy's claim failed as a matter of fact.

Substantial evidence supports the trial court's findings.

         When the trial court is hearing a case as the trier of fact, the defendant may

move for the trial court to dismiss the plaintiffs claim after the plaintiff rests, on "the

ground that upon the facts and the law the plaintiff has shown no right to relief."

CR 41(b)(3). The trial court may dismiss the claim as a matter of law or it may

"weigh the evidence and make a factual determination that the plaintiff has failed

to come forth with credible evidence of a prima facie case." In re Dependency of

Schermer, 161 Wash. 2d 927, 939, 169 P.3d 452(2007). If the trial court weighs the

evidence, it must make findings to support its decision. CR 41(b)(3). There is a

strong suggestion that the trial court has weighed evidence when it enters findings

of facts and conclusions of law. Schermer, 161 Wash. 2d at 940. In those cases, the

appellate court reviews the findings for substantial evidence. Schermer, 161
Wash. 2d at 940.

         Here, the Carpenters moved for dismissal of McClincy's claim for unjust

enrichment related to the remodeling of their house's interior. The court granted

their motion. In its oral ruling, the trial court stated that the Carpenters had

established accord and satisfaction as a matter of law. But it also said,"If the Court

were to weigh the evidence in this case, the Court would find for the Carpenters."13

It entered written findings of fact related to the unjust enrichment claim. And, in

the court's second amended conclusions of law, it held that McClincy's unjust



13   Report of Proceedings(RP)(July 24, 2014) at 64.
                                            11
No. 73066-5-1 and consolidated No. 73861-5-1 / 12

enrichment claim "failed upon its facts and as a matter of law. . . .[Njo evidence

was presented that the Carpenters concealed anything or that McClincy's had

otherwise proved a recovery on an unjust enrichment theorY."14 Therefore, the trial

court, at least on an alternate basis, dismissed McClincy's unjust enrichment claim

on the facts. We review the trial court's findings for substantial evidence.

       The elements of accord and satisfaction are that "the debtor (1) tenders

payment(2) on a disputed claim,(3) communicating that the payment is intended

as full satisfaction of the disputed claim, and (4)the creditor accepts the payment."

Sorrel v. Eagle Healthcare, Inc., 110 Wash. App. 290, 297, 38 P.3d 1024(2002).

        Here, the trial court concluded that McClincy's unjust enrichment claim

failed because the Carpenters had proved an accord and satisfaction. Its findings

of fact support that conclusion.15 Substantial evidence supports those findings.

        Brooks sent the Carpenters an e-mail on August 1, 2012, about a meeting

that he, Tim, and the Carpenters would have at the Carpenters' house:

       I just wanted to confirm our meeting tomorrow at 10:00 am at your
       house and provide you with a statement of account along with the
       detail of corresponding supplemental work. We have received the
       last check from the mortgage company and will need your
       endorsement. I've attached the additional supplements. McClincy's
       would like to receive payment on the balance of work tomorrow when
       we meet so that we can continue production at your house.[16]

Attached to the e-mail were two contract supplements related to water damage

repairs and one related to the additional work completed at the Carpenters house.



14 CP at 2374.
15 Because McClincy's did not challenge the trial court's finding of fact 1.30 it is a verity on
appeal. McClincy's did challenge findings of fact 1.31 and 1.32, but substantial evidence
supports those findings.
16 Pl.'s Ex. 18 at 1.
                                              12
No. 73066-5-1 and consolidated No. 73861-5-1 / 13

       Brooks testified that Tim dictated the content of the e-mail. The purpose of

the meeting was "to summarize all of the work that had been agreed to with Mr.

Carpenter to be performed, and that—that had already been performed."17 Collin

Carpenter testified that Brooks had told him before the meeting that "McClincy's

expected to be paid for all of the work that was being done to the interior" of his

house.18 The supplement for the interior work originally included a 5 percent

contingency payment. But, when Collin and Tim signed it on August 2, 2012, they

removed the contingency payment and reduced the total payment to $49,951.95.

Tim testified that he accepted the $49,000 payment and used it to pay one of his

subcontractors.

       McClincy's argues that the Carpenters could not have meant the August 2,

2012 payment to be an accord and satisfaction because the check did not state it

was payment in full and because the Carpenters continued to negotiate with

McClincy's after August 2, 2012. Neither argument is persuasive. McClincy's cites

no authority for its position that the payer must write something to indicate his

intention on the check. The Carpenters continued to negotiate with McClincy's

over the water damage repairs, not the work to the interior of the house. Together,

the check and e-mail were sufficient to establish an accord and satisfaction, and

the later negotiations were unrelated to this issue.

                                   Contract Damages

       McClincy's argues that the trial court erred by awarding the Carpenters

damages for the amount they spent to finish repairing the water damage without


17 RP (July 16, 2014) at 174-75.
18 RP (July 17, 2014) at 41.

                                         13
No. 73066-5-1 and consolidated No. 73861-5-1 / 14

subtracting the amount they would have paid to McClincy's to finish those repairs.

The Carpenters argue that the damage award was proper because, but for

McClincy's breach, their insurance company would have covered the cost of the

work and they would not have had to pay McClincy's anything. We agree with the

Carpenters.

         In a breach of contract dispute, the trial court should put the injured party

"into as good a pecuniary position as he would have [been in] if the contract had

been performed" and allow the injured party to recover "all damages that accrue

naturally from the breach." Eastlake Const. Co., Inc. v. Hess, 102 Wash. 2d 30, 39,

686 P.2d 465(1984). Those damages are measured by:

         "(a) the loss in the value to [the injured party] of the other party's
         performance caused by its failure or deficiency, plus
         (b) any other loss, including incidental or consequential loss, caused
         by the breach, less
         (c) any cost or other loss that [the injured party] has avoided by not
         having to perform."

Eastlake, 102 Wash. 2d 46 (quoting RESTATEMENT(SECOND)OF CONTRACTS § 347, at

112(1981)).

         Here, the trial court found that McClincy's had materially breached its

contract with the Carpenters in two ways. First, it made fraudulent representations

to Encompass. The court held that "McClincy's false statements to the insurance

company caused the check not to be reissued and damaged the Carpenters."19

Second, McClincy's repudiated and abandoned the contract The court held that

the Carpenters reasonably mitigated their damages for this second breach by

retaining a construction consultant and hiring a different company to "complete the


19   CP at 2376(conclusion of law 1.15).
                                           14
No. 73066-5-1 and consolidated No. 73861-5-1 / 15

work under the McClincy's Contract."2° It awarded the Carpenters the amounts

they had paid to the consultant and the second construction company as damages

for McClincy's breaches.

       McClincy's argues that the trial court erred in its damages calculation.21 It

contends that the court should have subtracted the balance owed to McClincy's

under the contract as a cost the Carpenters avoided. But the Carpenters did not

avoid this cost by hiring another company to complete the work; the only reason

they would have owed McClincy's the balance on the contract was that Encompass

"stopped all payments on the Carpenters' water loss claim."22 Under their contract,

the Carpenters expected Encompass to pay for repairs related to the water

damage,with the Carpenters being responsible in the event that Encompass failed

to pay. As the trial court concluded, Encompass would have paid the rest of the

contract price if not for McClincy's breach.



2° CP at 2376(CL 1.21).
21 McClincy's does not directly challenge the trial court's conclusions that its actions
constituted breaches of the contract. McClincy's brief assumes "for the sake of argument
that at least one of[the breaches] is supported by evidence and would be a breach of the
agreement" before objecting to the measure of damages. Br. of Appellant at 21. In its
introduction, assignments of error, and facts section, McClincy's contends that the trial
court's findings on these issues are unsupported, but it never argues that there was no
breach.
        For example, McClincy's states,"Among the factual questions, none matter more
than Judge Linde's finding that, 'Encompass stopped payment and never reissued its
check because Tim McClincy secretly convinced Encompass that it should not reissue its
check." Reply Br. of Appellants at 1 (quoting findings of fact(FF) 1.39). McClincy's goes
into this factual dispute at great length but never connects this factual question to any of
its arguments.
        McClincy's made the same arguments about this finding of fact at oral argument,
calling it the "most pivotal finding" the trial court made. Wash. Court of Appeals oral
argument, supra, at 2 min., 25 sec. to 4 min., 57 sec. But, rather than connecting the
dispute over this finding to any of its arguments, McClincy's simply "moves on to the
substance of the appeal." Wash. Court of Appeals oral argument, supra, at 5 min, 7 sec.
to 5 min, 11 sec.
22 CP at 2255(FF 1.40).

                                            15
No. 73066-5-1 and consolidated No. 73861-5-1 / 16

         The trial court did not err by refusing to subtract the balance of the contract

price from the Carpenters' damage award. The trial court put the Carpenters in

the same position they would have been in had the contract been performed

because, absent McClincy's breach, the Carpenters would not have personally

paid anything to have the water damage repaired. We affirm the trial court's award

of damages for breach of contract.

         McClincy's argues that the trial court's Conclusion of Law 1.4 supports its

position that that the trial court ignored the requirement to reduce the Carpenters'

damage award by costs avoided. The court held that "[t]he Carpenters are not

liable [to McClincy's] for the difference in the amount due under the McClincy's

Contract and the amount paid because McClincy's materially breached the

McClincy's Contract."23 This is a description of the Carpenters' liability, not

McClincy's liability, or the measure of the damages due to the Carpenters for

McClincy's breach. This conclusion likely relates to McClincy's original claim that

the Carpenters breached the contract. It is not relevant to the court's calculation

of damages.

                                      Conversion

                                 Preliminary Injunction

         McClincy's argues that the trial court erred by finding that it converted the

Carpenters' furnishings because the trial court's preliminary injunction ordered

McClincy's to retain the furnishings. The preliminary injunction has no bearing on

the Carpenters' conversion claim.



23   CP at 2376(CL 1.14).
                                           16
No. 73066-5-1 and consolidated No. 73861-5-1 / 17

       The purpose of a preliminary injunction is "to preserve the status quo until

the trial court can conduct a full hearing on the merits" of a claim. Northwest Gas

Ass'n v. Wash. Utils. & Transp. Comm'n, 141 Wash. App. 98, 115-16, 168 P.3d 443

(2007). The court does not adjudicate the parties' ultimate rights when deciding

whether to issue a preliminary injunction. Rabon v. City of Seattle, 135 Wash. 2d 278,

285, 957 P.2d 621 (1998).

       Here, the trial court "enjoined and restrained [McClincy's]from transferring,

assigning, selling, removing, encumbering, changing title to, concealing or in any

way disposing of the Carpenter's [sic] household furnishings."24 McClincy's argues

that, because it obeyed this order, it cannot be liable for converting the property

while the order was in place. This argument is not persuasive.25 McClincy's had

already unlawfully taken the property.26 The court's order preserved the status

quo. McClincy's cannot shift the responsibility for its unlawful acts to the trial court.

                                Conversion Damages

       McClincy's argues that, even if this court upholds the finding that it

converted the Carpenters' furnishings, it should reverse the damage award.

McClincy's argues that the court improperly allowed hypothetical damages for loss

of use, and that substantial evidence does not support the trial court's basis for

calculating those damages. We disagree.



24CP at 130.
25Furthermore, McClincy's did not obey the preliminary injunction and did in fact conceal
the property and move it. Therefore, even if McClincy's argument was legally sound, it
would fail on the facts.
26 McClincy's removed the Carpenters' property from Crown Moving and Storage

Company in September 2012. The court entered the preliminary injunction in February
2013.
                                           17
No. 73066-5-1 and consolidated No. 73861-5-1 / 18

      "A defendant is liable for conversion if he willfully and without legal

justification deprives another of ownership of his property." Demelash v. Ross

Stores Inc., 105 Wn. App. 508,522,20 P.3d 447(2001). Damages for conversion

include the fair market value of the property at the time it was converted and "loss

of use damages for the period of time during which the owner was wrongfully

deprived of the converted property." Potter v. Wash. State Patrol, 165 Wash. 2d 67,

85-86, 196 P.3d 691 (2008).

      "[D]amages need not be proven with mathematical certainty, but must be

supported by competent evidence in the record." Shinn v. Thrust IV, Inc., 56 Wn.

App. 827, 840, 786 P.2d 285 (1990). The evidence must provide "a reasonable

basis for estimating the loss" and cannot be based on "mere speculation or

conjecture." Shinn, 56 Wash. App. at 840. We review a trial court's damage award

for an abuse of discretion. See Shinn, 56 Wash. App. at 840. The court "must enter

findings showing the basis and method of its computation of damages." Shinn, 56
Wash. App. at 840.

       Here, the court found that McClincy's had converted the Carpenters'

household furnishings, depriving them of the use of the furnishings from January

4, 2013, when the Carpenters first demanded that McClincy's return the

furnishings, to December 18, 2013, when McClincy's finally returned the

furnishings. The court relied on the cost to rent furniture, incurred by the

Carpenters while they lived in an apartment, to calculate the damages for the loss

of the use of their own furniture:

            1.77. During the time the Carpenters were living out of their
       Medina home, they were housed in a 1,250 square foot apartment.

                                        18
No. 73066-5-1 and consolidated No. 73861-5-1/ 19

         They rented furniture for that apartment at a cost ranging from
         $1,392.32 to $1,424.94 per month. The furniture was low quality
         which is much different than the quality of their own high end
         possessions. The Carpenters['] expenses for the apartment and
         furniture rental were covered by their insurance company for part of
         the time they were out of their home. However, the costs were not
         covered from September 2012 through December 2013, when this
         Court ordered McClincy's to return the furniture to the Carpenters.

                 1.78. The Carpenters['] Medina home is 5,000 square feet,
         and four times the size of the rental apartment. The furniture stored
         by Crown represented at least 50% if not 75% of all the furniture in
         the Carpenter's [sic] Medina home. Using a simple calculation of the
         monthly rental rate of the furniture multiplied by two to account for
         [the] furniture in half of the square footage of the Carpenter's [sic]
         home equates to $2,849.88. This amount multiplied by eleven and
         one half months starting on January 4, 2013, the date when the
         Carpenters first demanded the furniture and ending on December
         18, 2013, when the furniture was returned, totals $32,864.7071

         McClincy's assigned error to finding of fact 1.78. It argues that there is no

evidence that 50 percent to 75 percent of the furniture was put into storage. We

disagree. Substantial evidence supports this finding.          First, there was the

unchallenged finding that "Brooks recommended the majority of the Carpenter's

[sic] household furnishings be removed from their home in order to allow

McClincy's to complete the project."28 There was also evidence that the water had

damaged half the square footage of the house. Finally, the trial court relied on a

complete list of the furnishings removed.

         McClincy's also argues that the trial court should not have awarded loss of

use damages for the time before July 2013, when the Carpenters returned to their

Medina house. McClincy's argues that, because the Carpenters were living in a

rented apartment during that time, they had no use for the furniture, and so


27   CP at 2258-59(FF 1.77, 1.78).
28   CP at 2251 (FF 1.9).
                                          19
No. 73066-5-1 and consolidated No. 73861-5-1/20

experienced no loss of use. Therefore, McClincy's argues, any damages for loss

of use from January through July 2013 were hypothetical, which courts will not

allow.

         But the case McClincy's relies on for the argument that a plaintiffs inability

to use property means that the plaintiffs lost use of that property is merely

hypothetical is distinguishable. See DePhelps v. Safeco Ins. Co. of Am., 116 Wn.

App.441,451-52,65 P.3d 1234(2003). There, the loss of use damages relied on

a contract that required "'records supporting the fair rental loss." DePhelps, 116
Wash. App. at 452. In DePhelps, the court cited another case, in which the court

reversed the damages for loss of use of a car because the plaintiff had not shown

how much it would have cost to rent the car or the daily value of the car. Norris v.

Hadfield, 124 Wash. 198, 203, 213 P. 934, 216 P. 846(1923). The court held that

loss of use damages were not available because "there was no proof of the value

of such use per day, or per week, or what it would have cost to rent another car for

the same uses during the same time." Norris, 124 Wash. at 203. The court did

not state that the plaintiff had to show that he actually used another car for that

time.

         Conversely, here, the court established a monthly rate for renting furniture

in an unchallenged finding of fact.        The court noted that its estimate was

"conservative," and it is clear from the findings that it did not award additional

damages for the damage to the furniture itself. While this was not an exact

measurement, it was not an unreasonable exercise of the court's discretion. We

affirm the conversion judgment and damages.


                                           20
No. 73066-5-1 and consolidated No. 73861-5-1 /21

                               Consumer Protection Act

       McClincy's argues the trial court erred by concluding that it violated the

CPA. We conclude that McClincy's violated the CPA with its deceptive acts related

to the Carpenters' furnishings.

       The CPA forbids unfair competition and unfair or deceptive acts. "Unfair

methods of competition and unfair or deceptive acts or practices in the conduct of

any trade or commerce are hereby declared unlawful." RCW 19.86.020. The

Supreme Court has identified five elements for a private cause of action for

violation of the CPA:

       (1) unfair or deceptive act or practice; (2) occurring in trade or
       commerce; (3) public interest impact; (4) injury to plaintiff in his or
       her business or property;(5) causation.

Hangman Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 105 Wash. 2d 778,

780, 719 P.2d 531 (1986). Some statutory violations satisfy the public interest

impact element per se. Hangman Ridge, 105 Wash. 2d at 791.

       Here, McClincy's appears to be challenging whether the trial court's findings

satisfy the first element: unfair or deceptive acts or practices.29 The trial court

concluded that many of McClincy's actions, including the way it handled the

Carpenters' furnishings, constituted deceptive or unfair business practices:

       1.33. Tim McClincy and McClincy's dishonest representations to
       Encompass and Crown, conversion and trespass to the Carpenters'
       furnishings for the purpose of securing improper leverage for
       payment before issuing the notice of default under the McClincy's
       contract, disingenuous negotiations with the Carpenters after
       converting their furnishings, presenting the Carpenters with

29McClincy's framed the issue for this assignment of error as "[w]hether compliance with
a Preliminary Injunction is a defense to a claim for violation of the Consumer Protection
Act." Br. of Appellant at 6. McClincy's does not mention the preliminary injunction in this
section of its brief.
                                           21
No. 73066-5-1 and consolidated No. 73861-5-1 /22

         additional contract supplements filled with line items that had already
         been paid for, trespassing upon the Carpenters' property after
         terminating the McClincy's contract, suing the Carpenters, using its
         trade names interchangeably and refusing to comply with this Court's
         orders constitute deceptive acts or practices.M

         The Carpenters specifically pleaded that McClincy's removal of their

furnishings was an unfair or deceptive act or practice. McClincy's did not challenge

the trial court's findings of fact that it had secretly removed the Carpenters'

property, refused to return it them, and violated the court's preliminary injunction

by removing the property again. These findings support the trial court's conclusion

that McClincy's use of the Carpenters' furnishings was an unfair or deceptive

practice or act and establish that McClincy's violated the CPA.

         Accordingly, we do not address McClincy's arguments that the Carpenters

did not allege that some of its other acts were unfair or deceptive and that the trial

court considered some of McClincy's behavior to be per se violations of the CPA.

         In its reply brief, McClincy's argues that the Carpenters' CPA claim should

fail because the trial court's findings are a "litany of accusations" that do not support

all the elements of a CPA claim and the Carpenters never articulated "a single

coherent [CPA] claim."31 McClincy's opening brief does not mention any of the

other elements of a CPA violation. We decline to consider this argument because

McClincy's raised it for the first time in its reply brief. Cowiche, 118 Wash. 2d 801,

809, 828 P.2d 549 (1992).

                                 Prejudgment Interest

         McClincy's argues that the trial court erred by awarding the Carpenters


3°   CP at 2377-78(CL 1.33)(emphasis added).
31   Reply Br. of Appellant at 18.
                                           22
No. 73066-5-1 and consolidated No. 73861-5-1 /23

prejudgment interest for their contract and conversion damages. The Carpenters

argue that prejudgment interest was proper because the damages were liquidated.

The contract damages were liquidated but the conversion damages were not.

       Prejudgment interest is available for liquidated damages. Scoccolo Constr.,

Inc. ex rel. Curb One, Inc. v. City of Renton, 158 Wash. 2d 506, 519, 145 P.3d 371

(2006). "[A]'liquidated' claim [is] one where the evidence furnishes data which, if

believed, makes it possible to compute the amount with exactness, without

reliance on opinion or discretion." Prier v. Refrigeration Eng'g Co., 74 Wash. 2d 25,

32,442 P.2d 621 (1968). Claims "which have for their basis allegations that money

has actually been received or dealt with under such circumstances that a definite

sum is due to the plaintiff' are liquidated "whether resting upon contract, tort, or

quasi contract."   Prier, 74 Wash. 2d at 33. This court reviews the award of

prejudgment interest for an abuse of discretion. Scoccolo Constr., 158 Wash. 2d at

519.

       Here, the trial court awarded damages for breach of contract based on

definite sums of money the Carpenters paid to their construction consultant and

the other construction company to finish the repair work. Calculating these

damages did not require the trial court to exercise discretion. The damages are

liquidated and an award of prejudgment interest on them is proper.

       The court also awarded damages for McClincy's conversion of the

Carpenters' furnishings. The court provided an estimate of the actual damages

suffered by the Carpenters as a result of the loss of use of their furnishings. As

explained above, the trial court properly exercised its discretion when calculating


                                        23
No. 73066-5-1 and consolidated No. 73861-5-1/ 24

the damages for McClincy's conversion. But the court did not calculate the

damages with the level of exactness required to support an award of prejudgment

interest. We uphold the award of prejudgment interest for the contract damages

but conclude that the trial court abused its discretion by awarding prejudgment

interest for the conversion damages.

            Summary Judgment—Breach of Contract against Brooks

       McClincy's argues that the trial court erred by granting Brooks' motion for

partial summary judgment on McClincy's breach of contract claim. Specifically, it

argues that the non-solicitation and non-circumvention provisions of the contract

at issue were enforceable without additional consideration because Brooks was

an at-will employee. We conclude that consideration was required because the

non-circumvention provision was part of a noncompete agreement. Summary

judgment was appropriate.

      As noted above, summary judgment is proper where there are no material

questions of fact and the moving party is entitled to judgment as a matter of law.

CR 56(c). We review summary judgment decisions de novo. Labriola v. Pollard

Grp., Inc., 152 Wash. 2d 828, 832, 100 P.3d 791 (2004).

      To be valid, contracts require consideration. Labriola, 152 Wash. 2d at 833.

This applies to modifications of existing contracts. Labriola, 152 Wash. 2d at 834.

When an employer hires an employee on an at-will basis, his continued

employment is generally sufficient consideration to support modifying the terms of

his employment. See Duncan v. Alaska USA Fed. Credit Union, Inc., 148 Wn.

App. 52, 77-78, 199 P.3d 991 (2008). But "[i]ndependent consideration is required


                                       24
No. 73066-5-1 and consolidated No. 73861-5-1 /25

at the time promises are made for a noncompete agreement when employment

has already commenced." Labriola, 152 Wash. 2d at 838.

         Noncompete agreements attempt to "protect the business or good will of

the employer" by restraining the employee's liberty to compete with his employer

or former employer when "'the nature of the employment is such as will bring the

employee in personal contact with the patrons or customers of the employer, or

enable him to acquire valuable information as to the nature and character of the

business and the names and requirements of the patrons or customers." Racine

v. Bender, 141 Wash. 606, 611-12, 252 P. 115 (1927)(quoting 9 A.L.R. 1467,

1468).

         Here, McClincy's asserted claims against Brooks for breaching the terms of

an     "Employee    Confidentiality,   Non-Solicitation,   and   Non-Circumvention

Agreement" signed in April 2008.32 The purpose of the agreement was to "protect

and preserve the confidential and/or proprietary nature of certain information,

materials, and relationships of [McClincy's] that may be disclosed or made

available to [Brooks] in connection with his employment."33 It contained several

restrictions on Brooks' behavior during the course of his employment and for one

year after it ended, including that Brooks could not disclose any of McClincy's

proprietary information to third parties, solicit any of McClincy's contractors or

customers, or compete with McClincy's. Brooks moved for partial summary

judgment on this claim, supplying evidence that he began work in February 2008,

and arguing that the contract was invalid because McClincy's did not provide him


32   CP at 515.
33   CP at 1746.
                                         25
No. 73066-5-I and consolidated No. 73861-5-I /26

with additional consideration for this agreement.

       McClincy's argues that this agreement is not a noncompete agreement. It

contends that it was seeking to enforce "Brooks' agreement not to 'solicit, divert,

[or] damage' [McClincy's] existing customer relationships while he was

employed."34 It argues that only some provisions should be characterized as

agreements not to compete and the court may sever those from the others. This

is not persuasive. The purpose of the entire agreement is to protect McClincy's

business by restraining Brooks. That includes the provisions McClincy's alleges

Brooks violated. This agreement is a noncompete agreement.

       Accordingly, in order for the noncompete agreement to be valid, McClincy's

needed to provide additional consideration to support it. McClincy's does not

dispute that there was no consideration for this agreement. Therefore, the trial

court did not err by granting Brooks' motion for partial summary judgment.35

       McClincy's argues that, even if the April 2008 agreement is unenforceable,

summary judgment was improper because a February 2008 agreement signed by

Brooks at the start of his employment also contained confidentiality agreements.

McClincy's amended complaint alleged that Brooks breached the April 2008

agreement; it does not mention the February 2008 agreement.36 Brooks' motion




34  Br. of Appellant at 34 (first alteration in original) (quoting McClincy's amended
complaint).
35 Brooks argues that the agreement is also unenforceable because it was with "McClincy's
Home Decorating, Inc.," which Brooks claims lacks the capacity to make contracts. We
do not consider this alternative basis for affirming the trial court's summary judgment
award, because Brooks did not raise it until his rebuttal memorandum. CP at 520; see
Admasu, 185 Wash. App. at 40.
36 McClincy's produced this employment agreementfor the first time in response to Brooks'
motion for partial summary judgment.
                                          26
No. 73066-5-1 and consolidated No. 73861-5-1/ 27

for partial summary judgment showed that the specific agreement McClincy's

claimed Brooks breached was not enforceable. The possibility that Brooks

breached an earlier agreement does not preclude summary judgment on the issue

of whether Brooks breached the April 2008 agreement.

                            Overtime Pay Calculations

       McClincy's argues that the trial court's calculation of overtime pay has two

flaws. First, the trial court should have used a fluctuating workweek, which would

have resulted in a substantially smaller award. Second, the trial court averaged

Brooks' hours per week, rather than calculating them exactly. We affirm the trial

court's overtime calculations in all respects.

       Washington's Minimum Wage Act (MWA), chapter 49.46 RCW, requires

employers to compensate their employees for any hours they work in excess of40

hours a week at a rate of 1.5 times their regular rate of pay. RCW 49.46.130(1).

An enliployee may be "paid for a 'fluctuating workweek' when the employee is paid

a fixed salary and 'it is clearly understood and agreed upon by both employer and

employee that the hours will fluctuate from week to week and that the fixed salary

constitutes straight-time pay for all hours of work." Fiore v. PPG Indus., Inc., 169
Wash. App. 325, 344, 279 P.3d 972(2012)(quoting Wash. Dep't of Labor & Indus.,

Administrative Policy, ES.A.8.1(6), at 5(issued Nov. 6, 2006)).

     1 If the employee agrees to a fixed salary with a fluctuating workweek, the

regular rate of pay is the fixed weekly salary, divided by the number of hours

worked. Innis v. Tandy Corp., 141 Wash. 2d 517, 529 n.42, 530, 7 P.3d 807(2000).

For each hour of overtime the employee works, the employer must pay him an


                                         27
No. 73066-5-1 and consolidated No. 73861-5-1/ 28

additional .5 times the regular rate of pay. Innis, 141 Wash. 2d at 529 n.42, 530. The

overtime pay must be in addition to the fixed salary for the week. Innis, 141 Wn.3d

at 529 n.42, 530.

          Here, the trial court concluded that McClincy's had not established Brooks'

required hours. It found that "Brooks worked 9.4 hours per week over 40 hours,

less one half hour for lunch, equaling 8.9 hours of overtime due for 52 weeks for

3.5 years, at the rate of $51.92 per hour, totaling $84,100.02."37

          McClincy's argues that Brooks' employment agreement establishes that he

agreed to a fluctuating workweek.              The agreement provides, "Sales

Representatives must work a minimum of 40 hours per week and a maximum of

70 hours per week in order to obtain their sales quotas."38 This is not sufficient

evidence to prove that Brooks and McClincy's had a clear understanding that

Brooks agreed to a fluctuating workweek at a fixed salary. It does not specify a

weekly salary or mention overtime. The trial court did not err by calculating

overtime using a 40-hour workweek.

          The only case McClincy's relies on, Innis, is distinguishable. 141 Wash. 2d at

530-31. There, the court held that the employer had established the employees'

agreement to a fluctuating workweek as a matter of law because their

compensation plan had a chart explaining the salary formula, with overtime, for a

54-hour workweek. Innis, 141 Wash. 2d at 531.

          McClincy's also argues that "Brooks has to prove his actual overtime hours,




37   CP at 2276(CL 4).
38   Def.'s Ex. 208 at 2.
                                          28
No. 73066-5-1 and consolidated No. 73861-5-1 /29

not some theoretical average."39 McClincy's cites no authority for this position.

Brooks does not respond to this argument. As noted above, the law does not

require a party to prove damages with mathematical certainty. Shinn, 56 Wash. App.

at 840. McClincy's points out that Brooks took at least one vacation during the 3.5

years at issue. Given that the trial court used an average number of overtime

hours per week to arrive at its damage award, a one- or two-week vacation over

the course of 3.5 years is not enough of a deviation to make the court's damage

award unreasonable. The trial court did not abuse its discretion. We affirm the

damage award for McClincy's overtime violation.

                                Attorney Fees at Trial

          McClincy's argues that the trial court abused its discretion by awarding

attorney fees based on the Carpenters' and Brooks' inadequately detailed

documents. We conclude that the parties' submissions, together with the expert

opinions, were sufficiently detailed to support the award of attorney fees.

          We review a trial court's attorney fee award for an abuse of discretion.

Berryman v. Metcalf, 177 Wn. App.644,656-57, 312 P.3d 745(2013). A trial court

abuses its discretion if its decision is based on untenable grounds or for untenable

reasons. Berryman, 177 Wash. App. at 657. Courts must take an active role in

assessing the reasonableness of a party's request for attorney fees. Berryman,
177 Wash. App. at 657. The trial court must support its award of attorney fees with

findings of fact and conclusions of law. Berryman, 177 Wash. App. at 657-58. "The

findings must show how the court resolved disputed issues of fact and the



39   Br. of Appellant at 37.
                                         29
No. 73066-5-1 and consolidated No. 73861-5-1 / 30

conclusions must explain the court's analysis." Berryman, 177 Wash. App. at 658.

       In Berryman, the trial court's findings of fact did not address the opposing

party's "detailed arguments for reducing the hours billed to account for duplication

of effort and time spent unproductively." 177 Wash. App. at 657. The Court of

Appeals reversed the trial court's fee award because the findings were too

conclusory. Berryman, 177 Wash. App. at 658-59.

       Here, McClincy's objects on the ground that the parties' block billing did not

segregate how much time was spent on each task within the block. McClincy's

does not point to any entries that it contends are unreasonable. Rather, it contends

that it was unable to analyze the specific entries because the billing statements

are "impenetrable stacks of documents."4°

       Brooks' attorney submitted his billing statements, which listed how much

time he spent on the case each day and identified what tasks he had completed,

including attending and preparing for certain depositions and writing and

responding to specific motions.41 He deducted time spent on issues or claims for

which attorney fees were not available from his request. The Carpenters also filed

their billing statements to support their motion. Their entries were in the form of

block billing but were fairly specific.42 Some of the longer entries indicated how




40 Br. of Appellant at 42.
41 For example, Brooks' attorney's entry for March 13, 2014, indicated that he spent a total
of 8 hours attending the depositions of Kent Willing and Danny Reeves, reviewing a
document from McClincy's counsel, and preparing for McClincy's deposition.
42 For example, on March 10, 2014, one of the Carpenters' attorneys spent 2.9 hours, on
"[p]reparation of CR 30(b)(6) notice and subpoena for deposition of NationStar Mortgage
LLC; continue preparation for deposition of R. Brooks; call from N. Corning; call from T.
Graham, review email from E. Zubel vacating deposition of R. Brooks." CP at 2488.
                                            30
No. 73066-5-1 and consolidated No. 73861-5-1 /31

much time was spent per task.43

         The trial court granted both the Carpenters' and Brooks' requests for

attorney fees. The court noted that both parties had supported their requests with

declarations from experts, who affirmed that the rates and hours were reasonable

given the nature of the case. The court found that the experts' opinions were

credible. The court also explained that the "time, skill, and labor involved to litigate

this matter was higher than usual due to opposing counsel's litigation tactics and

the unsubstantiated claims brought by [McClincy's] in this matter?"

          Regarding the Carpenters' request, the court found that McClincy's

presented "general criticism of block billing" but failed to point to specific entries as

problematic.45 The court found that the block billing did not impact its "ability to

analyze and evaluate the reasonableness of the fees claimed, nor did any block

billing entries prevent the Court from assessing the reasonableness of the fees

requested."46 It also concluded that there was no basis for segregating the fees

and costs for compensable and non-compensable fees because the Carpenters'

"defenses and counterclaims[were] inextricably intertwined and interrelated."47

         For Brooks' request, the court found that "[t]he billing records submitted in

support of the request for attorney's fees and costs are sufficiently detailed, and

the hourly rate charged by Brooks'counsel is reasonable compared to similar rates


43 For example, on July 9, 2014, another one of the Carpenters' attorney's entries stated,
"Prepare for client meeting regarding trial (.7); meet with clients regarding expected course
of trial, testimony of proposed witnesses (2.2); confer with Jen regarding examination of
key witnesses, confer with N. Corning regarding same (4.6)." CP at 2450.
44 CP at 2530(CL 2.5); CP at 2656(CL 2.5).
45 CP at 2529(FF 1.24).
46 CP at 2529(FF 1.24).
47   CP at 2531 (CL 2.7).
                                             31
No. 73066-5-1 and consolidated No. 73861-5-1/ 32

charged by attorneys in King County?" It concluded that there was a basis to

segregate Brooks' compensable and non-compensable fees, and that Brooks

deducted 29 hours from his fees because they were incurred advancing claims on

which he did not prevail.

         Given the generic nature of McClincy's objections, we conclude that the trial

court's findings of fact and conclusions of law are specific enough to support its

awards of attorney fees and affirm.

                               Attorney Fees on Appeal

         All three parties sought attorney fees on appeal. We award reasonable

attorney fees to the Carpenters because they prevailed on their contract claim and

CPA claim, both of which allow for the recovery of attorney fees. RCW 19.86.090.

We award Brooks attorney fees because he prevailed on his wage violation claim

and breach of contract claim, both of which allow for the recovery of attorney fees.

RCW 49.48.030.

                                    CONCLUSION

         We reverse the trial court's award of prejudgment interest for the

Carpenters' conversion damages, but affirm in all other respects.




WE CONCUR:




48   CP at 2656.
                                           32